Exhibit 23.2 CAWLEY, GILLESPIE & ASSOCIATES, INC. PETROLEUM CONSULTANTS 302 FORT WORTH CLUB BUILDING 306 WEST SEVENTH STREET FORT WORTH, TEXAS 76102-4987 (817) 336-2461 CONSENT OF CAWLEY, GILLESPIE & ASSOCIATES, INC. The undersigned hereby consents to the inclusion of the information included in the Form 8-K with respect to the oil and gas reserves of Eagle Rock Energy Partners, L.P. as of the year ended December 31, 2007.We hereby further consent to all references to our firm included in this Form 8-K and to the incorporation by reference in the Registration Statement on Form S-3, No. 333-147244, and the Registration Statement on Form S-8, No. 333-139612, of such information. /s/CAWLEY, GILLESPIE & ASSOCIATES, INC. Fort Worth, Texas April 14, 2008
